Citation Nr: 0800352	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-35 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1975 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran failed to appear at a scheduled 
hearing at the RO in November 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A claim for a permanent and total disability rating for non-
service-connected disability pension purposes is determined 
based on the total impairment caused by all non-service-
connected disabilities not the result of the veteran's 
willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 
C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a 
total and permanent disability rating can be awarded, an 
evaluation must be performed to determine the percentage of 
impairment caused by each disability).

In this case, no medical examination was performed for 
purposes of determining pension eligibility.  The medical 
evidence shows that he has received treatment for depression, 
a lumbar spine disability with sciatica, gout, hypertension, 
hyperlipedemia, hemorrhoids, bilateral hearing loss, and 
residuals of fragments in the eyes.  However, clinical 
findings of record do not show the current severity of these 
disabilities.  This is required before the Board is able to 
determine the issue on appeal.  38 C.F.R. §§ 4.15-4.17 
(2007); see Grantham v. Brown, 8 Vet. App. 228 (1995); 
Hatlastad v. Derwinski, 3 Vet. App. 213, 217 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This specifically includes 
any additional records of VA treatment 
at the Biloxi, Mississippi, VA Medical 
Center, dated since August 2005.  If 
any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the veteran 
should be informed in writing.

2.  The RO should arrange for the 
veteran to undergo a VA pension 
examination to determine the nature, 
extent and severity of all disabilities 
found to be present.  The examiner must 
describe the impact of the veteran's 
disabilities on his industrial 
adaptability.  Any diagnosed disorder 
must be evaluated for the specific 
purpose of assessing their relative 
degree of industrial impairment, in 
light of the veteran's medical and 
vocational history.  For the back 
disability, the examiner should comment 
on the functional limitations, if any, 
associated with the veteran's 
disability. The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  For bilateral 
hearing loss, audiological findings 
must be based on the Maryland CNC Test, 
and for his psychiatric disability, the 
examiner must estimate his Global 
Assessment of Functioning (GAF) scale 
score.  The examiner should also 
describe what types of employment 
activities are limited because of the 
disorders and whether sedentary 
employment is feasible.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  In light of the evidence obtained 
pursuant to the above development, as 
well as any other development it deems 
appropriate, the RO should readjudicate 
the veteran's claim.  In doing so, the 
RO must assign a rating for each of the 
veteran's disabilities.  

4.  If the determination remains 
adverse to the veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

